   Case: 1:20-cv-03471 Document #: 227 Filed: 08/28/20 Page 1 of 8 PageID #:8949




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JOHNSON & JOHNSON, ETHICON,     )
INC., ETHICON US, LLC, and      )
JOHNSON & JOHNSON HEALTH        )
CARE SYSTEMS, INC.,             )2
                                )
           Plaintiffs,          )
                                )
                                )                     20 CV 3471
                                )
           vs.                  )                     Magistrate Judge Jeffrey Cummings
                                )
ADVANCED INVENTORY              )
MANAGEMENT, INC. D/B/A          )
ESUTURES.COM, ANTHONY           )
IADEROSA JR., JASON EINHORN     )
MIKE PHIPPS, and MUDASSAR SHAH, )
                                )
           Defendants.          )

                          MEMORANDUM OPINION AND ORDER

       On August 20, 2020, this Court denied the amended and supplemented motion by

defendants Advanced Inventory Management, Inc. d/b/a eSutures.com (“AIM” or “eSutures”)

and Anthony Iaderosa, Jr. (“Iaderosa”) (collectively, the “Movants”) to quash the subpoenas to

produce documents that plaintiffs directed to third-parties Lakeside Bank, CitiMortgage, Inc.,

and J.P. Morgan Chase Bank. (Dckt. #213) (hereinafter, “Order”). The next day, August 21, the

Movants filed an emergency motion to stay the Order denying defendants’ motion to quash until

the district court resolves defendants’ objection. (Dckt. #214). In his August 24, 2020 order

(Dckt. #217), Judge Dow directed the Movants to present their emergency motion to stay to this

Court in the first instance. That same day, plaintiffs filed a response in opposition to the

Movants’ emergency motion. (Dckt. #218). On August 26, defendants filed their objection, in

which they seek to reverse the Order and quash the third-party subpoenas to the extent that they



                                                  1
     Case: 1:20-cv-03471 Document #: 227 Filed: 08/28/20 Page 2 of 8 PageID #:8950




call for the production of documents and information relating to bank accounts other than the

business bank account of AIM and the personal bank account of Mr. Iaderosa. (Dckt. #224 at 2).

        After consideration of the parties’ respective arguments and the governing legal standard,

this Court finds that a stay of the Order is not warranted. Accordingly, the Movants’ emergency

motion for a stay is denied.

A.      Analysis

        The Movants “acknowledge that courts have generally found that filing an objection to a

Magistrate Judge’s order does not usually warrant staying the Magistrate Judge’s order.” (Dckt.

#214 at 6); Companhia Energetica Portiguar v. Caterpillar Inc., No. 14-CV-24277, 2016 WL

7469993 at *4 (S.D.Fla. Apr. 13, 2016) (“federal courts often deny motions to stay a magistrate

judge’s discovery order”) (citing cases). This is so because the standard that must be met to

obtain a stay is quite high. In particular, to obtain a stay of the Order, the Movants must

establish: (1) they have shown a likelihood of success on the merits of the objection; (2) they will

suffer irreparable injury absent the stay; (3) there will be a lack of substantial prejudice to

plaintiffs if a stay is granted; and (4) a stay will serve the public interest. (Dckt. #214 at 4-5)

(citing Companhia, 2016 WL 7469993 at *4). The Movants have failed to meet their burden of

establishing any of these factors.

        1.      The Movants have failed to establish a likelihood of success on the
                merits of their objection

        “The Federal Rules of Civil Procedure provide magistrate judges with broad discretion in

resolving discovery disputes” and a magistrate judge’s ruling on a discovery motion “may be

reversed only on a finding that the order is ‘clearly erroneous or contrary to law.’” Bobkoski v.

Bd. of Educ. of Cary Consol. Sch. Dist. 26, 141 F.R.D. 88, 90 (N.D.Ill. 1992), quoting

Fed.R.Civ.P. 72(a). Here, the Movants assert that the Order is contrary to law because it held



                                                   2
    Case: 1:20-cv-03471 Document #: 227 Filed: 08/28/20 Page 3 of 8 PageID #:8951




that Movants “lack[ed] standing to object to a third-party subpoena on the grounds that it seeks

irrelevant information or otherwise ‘goes beyond the scope of discovery as outlined by Rule 26’”

(Dckt. #224 at 5, quoting Dckt. #213 at 3). The Movant’s further assert that the Order’s finding

that information related to bank accounts of the other entities that were controlled by defendants

AIM or Mr. Iaderosa (who are either the owner, beneficiary, or signatory of the accounts) is

discoverable under the standards of Rule 26 was clearly erroneous. (Dckt. #224 at 2, 8-9).

        a.      The Order’s holding that the defendant Movants lack standing to object to
                the third-party subpoenas on the grounds of lack of relevance and over
                breadth is not contrary to law

        In the Order, this Court cited five prior decisions from this District which have held that

there are only limited circumstances that allow parties (such as the Movants) to have standing to

contest third-party subpoenas, and that parties lack standing to object to third-party subpoenas on

the grounds that they seek irrelevant information or otherwise go beyond the scope of discovery

as outlined by Rule 26. (Dckt. 213 at 3) (citing cases). The Movants do not challenge the

holding of these decisions or claim that they were wrongly decided.1 Instead, Movants assert

that the fact that they have standing to protect their confidential and proprietary commercial and

personal information within the bank accounts2 enables them to assert relevance and over


1
 Indeed, the Movants claim that two of the decisions that embrace these general rules actually support
their objection because the judges in these cases sua sponte exercised their discretion to treat the parties’
unavailing motions to quash as motions for Rule 26(c) protective orders under which the parties’
relevance and proportionality orders could be considered. (Dckt. #224 at 7 (citing to DeLeon-Reyes v.
Guevara, No. 1-:18-CV-01028, 2020 WL 3050230, at *3 (N.D.Ill. June 8, 2020) and Buonavolanto v. LG
Chem, Ltd., No. 18 C 2802, 2019 WL 8301068, at *2-3 (N.D.Ill. Mar. 8, 2019)). The Movants do not
claim that the Order was contrary to law because this Court did not similarly sua sponte exercise its
discretion to convert their unsuccessful motion to quash into a motion for a protective order.
2
 The Order addressed the Movant’s confidentiality and privacy objections on their merits and held that
plaintiffs’ stipulation that they would designate all information obtained from the subpoenas as
“attorneys’ eyes only” pursuant to the Confidentiality Order (Dckt. #65) would sufficiently protect the
interests of the Movants and those with whom they have done business. (Dckt. #213 at 5). The Movants
do not challenge this finding in their objection.



                                                      3
    Case: 1:20-cv-03471 Document #: 227 Filed: 08/28/20 Page 4 of 8 PageID #:8952




breadth objections that the above general rules of law would otherwise bar them from asserting.

(Dckt. #224 at 4-6). While the Movants have cited some non-precedential decisions that permit

parties who challenge third-party subpoenas for bank records to assert broader objections,3 none

of these decisions expressly considered the issue and held that the issuance of a third-party

subpoena to a bank creates an exception to the general rules cited above.

        On the other hand, the analysis in one of the decisions cited in the Order (Kessel v. Cook

County, No. 00 C 3980, 2002 WL 398506 (N.D.Ill. Mar. 14, 2002)), expressly considered and

rejected the proposition that a party’s standing to assert confidentiality and privacy objections to

a third-party subpoena vests it with standing to assert broader objections as well. In Kessel,

plaintiffs raised relevance, burdensomeness, over breadth, and privacy-related objections to

third-party subpoenas that sought information regarding their educational background, other

employment, and medical treatment. 2019 WL 7480646, at *1-2. The court rejected plaintiffs’

relevance, burdensomeness, and over breath objections because they “properly lie with the

subpoenaed party, and not with the plaintiffs” (id., at *2), yet it proceeded to consider and

analyze plaintiffs’ privacy-related and privilege objections. Id., at *2-7. This Court’s decision to

rely on Kessel and the other Northern District of Illinois decisions cited in the Order as opposed

to the non-precedential decisions that it found to be non-persuasive was not “contrary to law.”

        b.      The Order’s finding that the documents sought by the subpoenas is within
                the scope of discovery allowed by Rule 26 was not clearly erroneous

        The Movants admit that plaintiffs have a right to subpoena the documents from the bank

account of AIM and the personal banking accounts of Mr. Iaderosa. (Dckt. #224 at 8).

However, the Movants assert that documents from the other entities’ bank accounts which AIM



3
 See Dckt. #224 at 4-5, 7 n.4. This Court distinguished a number of these decisions in the Order. (Dckt.
#213 at 3-4 n.1).


                                                    4
   Case: 1:20-cv-03471 Document #: 227 Filed: 08/28/20 Page 5 of 8 PageID #:8953




and Mr. Iaderosa control by virtue of the fact that they are the owner, beneficiary, or signatory

are irrelevant and non-discoverable because plaintiffs have provided no evidence that these

accounts have anything to do with the purchase or sale of counterfeit Ethicon products. (Dckt.

#224 at 8-11). Therefore, according to the Movants, the Order’s finding that the records from

these accounts are discoverable is clearly erroneous.

       Under Rule 26(b)(1), “[p]arties may obtain discovery regarding any nonprivileged matter

that is relevant to any party’s claim or defense.” Fed.RCiv.P.26(b)(1). Discovery is relevant and

appropriate under Rule 26(b)(1) “if the discovery appears reasonably calculated to lead to the

discovery of admissible evidence.” Fed.R.Civ.P. 26(b)(1). In the Order, the Court credited

plaintiffs’ explanation for why their request for information regarding the financial transactions

relating to the bank accounts in question was calculated to lead to the discovery of admissible

evidence. (Dckt. #213 at 4). Specifically, plaintiffs assert that the records concerning the

transactions will shed light on issues that Judge Dow has held to be within the scope of discovery

by showing how the Movants (who control all of the accounts): (1) paid for purchases of

counterfeit Ethicon products; (2) made fraudulent purchases of authentic Ethicon products; (3)

paid bribes to surgery center employees to make fraudulent purchases; (4) used a shell company

in Dubai to import Ethicon products; and (5) used eSutures in connection with Mr. Iaderosa’s

illegal online gambling operation. (Dckt. #138 at 3-5).

       The Movants rely heavily on their counsel’s assertion that discovery at issue is irrelevant

because the bank accounts of the other entities had “nothing to do with this case.” (Dckt. 224 at

8). However, arguments in “a brief, unsupported by documentary evidence, are not evidence,”

United States v. Stevens, 500 F.3d 625, 628 (7th Cir. 2007) (emphasis in original), and plaintiffs

have presented evidence that challenges the integrity of eSutures’ response to a prior subpoena




                                                 5
    Case: 1:20-cv-03471 Document #: 227 Filed: 08/28/20 Page 6 of 8 PageID #:8954




and its representations in this lawsuit regarding its internal record keeping concerning the sale of

counterfeit products.4 Finally, the fact that the information sought is not readily available from

eSutures and the eSutures’s witnesses with relevant knowledge (on account of their exercise of

their Fifth Amendment privilege) also weighs in favor of allowing this discovery.

        For these reasons, the Movants will be unlikely to succeed on their claim that the Order’s

finding that the discovery sought regarding the bank accounts in question was clearly erroneous.

See Weeks v. Samsun Heavy Indus. Co., 126 F.3d 926, 943 (7th Cir. 1997) (“The clear error

standard means that the district court can overturn the magistrate judge’s ruling only if the

district court is left with the definite and firm conviction that a mistake has been made”).

        2.      The Movants will not suffer irreparable harm if a stay is not granted

        The Movants have failed to establish that they will suffer irreparable harm if a stay is not

granted and the Banks – who have asserted no objection to the subpoenas – produce the bank

records in question. The application of the Confidentiality Order’s attorneys’ eyes only

designation to the subpoenaed records will protect the privacy interests of the Movants and those

with whom they have done business. (Dckt. #213 at 5) (citing to Deslandes v. McDonald’s USA,

LLC, No. 1:17-CV-04857, 2019 WL 7480646, at *3-4 (N.D.Ill. July 17, 2019)); see also Kessel,

2002 WL 398506, at *3 (holding that designation of plaintiffs’ sensitive medical records under

an attorneys’ eyes only provision was “sufficient to protect plaintiffs’ privacy interests, while at

the same time affording defendants discovery that may lead to admissible evidence to defend

against plaintiffs’ claims”). Moreover, even if certain of the accounts and records have nothing


4
 In particular, plaintiffs learned that defendant Mudassar Shah was an eSutures employee by issuing a
subpoena to his bank after eSutures’s response to Ethicon’s subpoena yielded no documents evidencing
the relationship between Mr. Shah and eSutures. (Dckt. #138 at 4). Plaintiffs also assert that “eSuture’s
internal documentation falsely lists its transactions with counterfeiter Medserve under the name ‘Little
India Trading,’ and eSutures used that false internal bookkeeping to argue that its records proved that it
never sold any counterfeits from Medserve to any customers.” (Dckt. #138 at 5).


                                                     6
   Case: 1:20-cv-03471 Document #: 227 Filed: 08/28/20 Page 7 of 8 PageID #:8955




to do with the sale of medical devices as defendants assert, the records will remain in the hands

of plaintiffs’ counsel, and not in the hands of plaintiffs themselves. The Movants have not

shown how this result would cause them to suffer irreparable harm.

       3.      The delay created by the stay will potentially cause plaintiffs to suffer
               substantial prejudice

       Plaintiffs served their subpoenas on June 17, 2020 pursuant to the Court’s Expedited

Discovery Order (Dckt. #35). There is no question that a stay will delay plaintiffs’ access to the

subpoenaed records even presuming the Movants’ objection is ultimately overruled.

Consequently, a stay will potentially deprive plaintiffs of the opportunity to use the subpoenaed

records in connection with their pending motion for a preliminary injunction. If – as plaintiffs

suspect – the bank records will yield further evidence in support of their claims, the delay created

by the stay will prejudice plaintiffs by depriving them of evidence that could be used to meet

their burden of proof in connection with the preliminary injunction proceedings.

       4.      The Movants have failed to show that a stay will serve the public interest

       The Movants assert that a stay will serve the public interest by protecting their privacy

rights while Judge Dow considers their objection. (Dckt. #214 at 6). However, as stated above,

defendants’ privacy rights are already protected by plaintiffs’ stipulation that they will designate

the records produced pursuant to the subpoenas as attorneys’ eyes only under the Confidentiality

Order. Therefore, a stay is not necessary to protect the Movants’ privacy interests and the public

interest will be disserved by the delay that a stay will inevitably cause.

                                          CONCLUSION

       For all of the above reasons, defendants Advanced Inventory Management, Inc. d/b/a

eSutures.com and Anthony Iaderosa, Jr.’s emergency motion to stay Magistrate Judge




                                                  7
   Case: 1:20-cv-03471 Document #: 227 Filed: 08/28/20 Page 8 of 8 PageID #:8956




Cummings’s order denying defendants’ motion to quash until the district court resolves

defendants’ objection (Dckt. #214) is denied.



ENTERED: August 28, 2020


                                                    ________________________________
                                                    Jeffrey I. Cummings
                                                    United States Magistrate Judge




                                                8
